Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
“Who steals my purse steals trash-tis something, nothing;
*202‘Twas mine, ‘tis his, and has been slave to thousands;
But he that flinches from me my good name Robs me of that which not enriches him And makes me poor indeed.”
Shakespeare, Othello, III,
líneas 155-162.
H-I
El caso ante nos tiene un carácter muy singular. Para resolverlo, los seis (6) Jueces que integran la mayoría del Tribunal invocan todos de manera específica nuestra anterior decisión en Soc. de Gananciales v. López, 116 D.P.R. 112 (1985), como la base de autoridad para lo que resuel-ven en el caso de autos. Más aún, todos expresamente re-afirman que el llamado “enfoque funcional” es el que pre-valece en nuestra jurisdicción para adjudicar casos como éste. Parecería que entre los integrantes de la mayoría existe una sólida comunidad de criterios respecto al asunto ante nos. Sin embargo, no se formula una opinión de ma-yoría aquí. Sorprendentemente, la mayoría emite su dicta-men mediante una sentencia y cuatro (4) diversas opinio-nes concurrentes, lo que es, cuando menos, inusitado.
No me interesa explorar en esta opinión disidente el porqué del referido proceder de la mayoría. Lo que sí creo menester es explicar mi parecer de que lo resuelto por la mayoría en el caso de autos, no sólo no se ajusta realmente al precedente sentado en Soc. de Gananciales v. López, supra, sino que, además, es contrario a fundamentales pos-tulados de nuestro ordenamiento jurídico. Con su acción aquí, la mayoría le resta vigencia a la protección que nues-tra Constitución le ofrece a todas las personas contra ata-ques abusivos a su honra, reputación e intimidad, al soste-ner que la demanda de un modesto empleado público contra los que lo difamaron puede desestimarse sumaria-mente sin darle siquiera su día en corte para dilucidar el contexto específico en que ocurrió la difamación. Se reduce *203a mera retórica jurídica una de las garantías autóctonas y primordiales de nuestra Carta de Derechos.
HH hH
Es menester comenzar resaltando los verdaderos hechos esenciales del caso, según surgen del expediente, incluso los escritos ante nos, y las aseveraciones no negadas de las partes.
En primer lugar, es incuestionable que el demandante, el agente Padilla, fue difamado por los dos medios noticio-sos demandados. Éstos divulgaron falsamente que el agente en cuestión había obstruido una investigación del secuestro y asesinato de un médico. Padilla no había hecho tal cosa ni nada parecido. La falsa noticia fue publicada prominentemente. Uno de los medios incluso difundió un retrato del agente, como parte de un titular, que decía “Si-gue Pesquisa Asesinato de Medico”.
Más aún, ambos medios le negaron acceso noticioso al agente Padilla para refutar la falsedad pregonada antes. Se negaron a rectificar la falsa noticia y a ofrecerle al pú-blico la verdad sobre lo ocurrido.
En tercer lugar, parece bastante evidente también que la acción de los medios fue, cuando menos, negligente. Lo divulgado sobre el agente Padilla no surgía de informe ofi-cial alguno. Más aún, en su declaración jurada en apoyo de la solicitud de sentencia sumaria, los periodistas que origi-naron lo divulgado por los medios no señalaron nada con-creto que permita evaluar si el error cometido ocurrió justificadamente. No alegaron hecho concreto alguno en apoyo de lo que divulgaron. Tampoco indicaron de dónde obtuvieron la información incorrecta ni si la verificaron. Se limitaron a afirmar estereotipadamente que actuaron con-forme “las normas de conducta mínima aceptada en la pro-fesión de periodismo” y que no pensaron que la información difundida fuese incorrecta. No se presentó ante el tribunal *204de instancia en este caso el tipo de declaración jurada que tuvo ante sí el Tribunal Supremo de Estados Unidos en Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986). En ese caso, el máximo foro judicial federal aceptó que excep-cionalmente, en casos como el de autos, podía ser permisi-ble dictar sentencia sumaria. Pero allí, en las declaracio-nes juradas se aseveraba en detalle no sólo los esfuerzos realizados por el periodista para conseguir la información en cuestión, sino, además, las varias fuentes confiables en las que había descansado para obtenerla. En el caso ante nos, no hubo tales declaraciones juradas.
En cuarto lugar, parece bastante claro que el deman-dante Padilla, al momento de ocurrir los incidentes que dieron lugar a este pleito, no tenía prominencia pública alguna. Aunque no surge de modo alguno del expediente cuáles eran las funciones concretas suyas, tal parece que el demandante era un mero agente de la Oficina del Fiscal Especial Independiente, un empleado público de modesta jerarquía. Su trabajo, además, no parece que tenía nada que ver con el trágico secuestro y la muerte del médico que provocó las noticias. No hay nada en el expediente del caso que permita concluir que, en efecto, la labor oficial de Padilla estaba relacionada de modo alguno con el tema central de lo publicado.
Finalmente, es importante resaltar que el foro de ins-tancia no decidió si el agente Padilla era un funcionario público o no, conforme la normativa de Soc. de Gananciales v. López, supra. El tribunal a quo sólo adjudicó si había mediado malicia real o no en lo publicado; y en cuanto al asunto del carácter del agente como funcionario público, se limitó a asumir que lo era. No es correcta, pues, la afirma-ción de la mayoría de que el tribunal de instancia deter-minó que el agente Padilla era un funcionario público.
A la luz de estos hechos, no procedía que se dictara sen-tencia sumaria, como lo hizo el foro de instancia. No podía desestimarse la acción del agente sin siquiera considerar *205la cuestión de si dicho agente era un “funcionario público” o no, para fines de la acción judicial incoada por él. Es decir, no podía asumirse jure et de jure que como Padilla era un agente público, por lo tanto necesariamente era también “funcionario público” para fines de una acción de libelo y difamación, que fue lo que hizo el tribunal. Lo pro-cedente era que el foro de instancia celebrara una vista evidenciaría para entonces decidir, conforme los hechos concretos del caso, si aplicaba a éste la doctrina de malicia real que le da. inmunidad a la prensa por actos meramente negligentes cuando el difamado es un “funcionario público” según los criterios jurídicos pertinentes. El tribunal de ins-tancia erró al actuar como lo hizo y la mayoría de este Foro ahora aprueba tal actuación, dando al traste con nuestra jurisprudencia anterior y con otras fundamentales normas de derecho constitucional, sin justificación jurídica alguna. Veamos.
hH h-H
A. La norma del enfoque funcional
1. El requisito de prueba sobre los hechos particulares del caso
En Soc. de Gananciales v. López, supra, pág. 117, resol-vimos que los agentes del orden público no son siempre, y en todo caso, “funcionarios públicos” para fines del derecho de difamación. Reconocimos entonces que “[l]a reputación de los agentes policíacos, así como la de otros funcionarios y empleados públicos, no está a la merced de todo género de ataque Indicamos, además, que a partir de Torres Silva v. El Mundo, Inc., 106 D.P.R. 415 (1977), prevalecía en nuestra jurisdicción la norma del “enfoque funcional”, y que conformé dicha norma, la cuestión de si un empleado público es también “funcionario público” para fines de la ley de difamación debía determinarse caso por caso, de-*206biendo tomarse muy en cuenta en cada caso particular el contexto específico en que se daba la controversia. En otras palabras, en Soc. de Gananciales v. López, supra, reitera-mos la norma de Torres Silva v. El Mundo, Inc., supra, de que la determinación judicial de si una persona es o no un “funcionario público” en casos como el de autos no depende meramente de su condición de empleado público, sino que descansa más bien en los hechos particulares del caso, y que se hará tal determinación al sopesar elementos tales como: la naturaleza de la publicación alegadamente difa-matoria; el auditorio a que se dirige la noticia; los intereses que se sirven o vulneran; la relación entre estos factores, y otros.
El claro tenor de nuestros precedentes, pues, presupone que la cuestión de si una persona es “funcionario público” o no, sólo se puede adjudicar luego de pasar prueba sobre los hechos pertinentes del caso particular. Dicha cuestión no puede adjudicarse sumariamente, como lo hizo el foro de instancia, sobre todo cuando las alegaciones del deman-dado en las declaraciones juradas son estereotipadas y no aducen hechos pertinentes. Por ello, la mayoría del Tribunal, al validar la decisión del foro a quo, contraviene cra-samente la clara normativa sobre el “enfoque funcional” que estaba ya establecida en nuestra jurisprudencia. La contraviene porque al aplicar dicha normativa no se le da vigencia a lo que realmente ésta presupone y ordena. No basta con citar retóricamente a Soc. de Gananciales v. López, supra. Lo sustancial es hacer valer lo que allí se estableció.
En Soc. de Gananciales v. López, supra, el foro de ins-tancia no dictó sentencia sumaria. Por el contrario, sus determinaciones se hicieron luego del juicio correspon-diente, en el cual se pasó prueba sobre el contexto de he-chos dentro del cual ocurrió la difamación allí dilucidada. Fue con arreglo a esa prueba que este Tribunal resolvió que la cuestión de si un empleado gubernamental es “fun-*207cionario público” o no, para fines de la ley de difamación, sólo puede decidirse caso a caso, según las circunstancias.
Soc. de Gananciales v. López, supra, pues, exige inexo-rablemente que exista una clara base evidenciaría para decidir la cuestión ante nos. No se trata de un asunto que puede resolverse a priori, sin base en prueba alguna. Se necesita una vista evidenciaría para adjudicar la cuestión, o al menos declaraciones juradas en las cuales se aseveran detalladamente determinados hechos, como las de Anderson v. Liberty Lobby, Inc., supra. Aquí no hubo ni uno ni lo otro. El tribunal a quo sencillamente no consideró el asunto. Se limitó a asumir lo que tenía que adjudicar. Constituye una clara e innegable distorsión de lo resuelto en Soc. de Gananciales v. López, supra, concluir que tal proceder es conforme a lo que allí se estableció.
2. El requisito de conducta oficial real.
Es menester resaltar que la mayoría parece pensar que como la actuación falsamente imputada al agente Padilla se refería a conducta oficial, ello justifica la determinación judicial sumaria de que dicho agente era un “funcionario público” a los fines de la acción de libelo. Tal noción cons-tituye un craso error de lógica. Es el tipo de razonamiento que asume en la conclusión precisamente lo que hay que probar para llegar a ésta. Lo afirmado por la mayoría sig-nifica en efecto que la falsa imputación de conducta oficial de por sí siempre inmuniza al que difama. Se protege así al que falsamente impute que medió conducta oficial, con sólo imputarlo, aunque tal no sea el caso. Lo lógico sería aplicar la inmunidad una vez se haya establecido que la falta im-putada estaba de hecho relacionada de alguna manera ra-zonable con el desempeño de las particulares funciones ofi-ciales del agente, cosa que aquí no ocurrió. Para requerir malicia real, era necesario dilucidar antes si el reportaje en cuestión estaba relacionado con las funciones concretas de *208Padilla como agente del F.E.I., lo que a su vez hacía nece-sario examinar cuáles eran tales funciones, cosa que no se hizo, al desestimar la acción sumariamente. Así, mediante un razonamiento ilógico, la mayoría, en efecto, abandona el enfoque funcional que estaba vigente en nuestra jurisdic-ción sin justificación alguna.
Sobre este particular, debe resaltarse también que con-forme la doctrina del Tribunal Supremo federal, para que aplique el requisito de malicia real no basta que la publi-cación haya imputado conducta oficial al empleado público. Es necesario, además, establecer que se trata de conducta oficial de envergadura, independientemente de lo publi-cado. El Tribunal Supremo federal lo explicó de la si-guiente forma en Rosenblatt v. Baer, 383 U.S. 75 (1966):
It is suggested that this test might apply to a night watchman accused of stealing state secrets. But a conclusion that the New York Times malice standards apply could not be reached merely because a statement defamatory of some person in government employ catches the public’s interest; that conclusion would virtually disregard society’s interest in protecting reputation. The employee’s position must be one which would invite public scrutiny and discussion of the person holding it, entirely apart from the scrutiny and discussion occasioned by the particular charges in controversy.
Ello significa que la cuestión de inmunidad sólo puede adjudicarse luego de dilucidarse cuál era concretamente la alegada conducta oficial y qué importancia tenía. No basta con sólo imputar que hubo conducta oficial, como errónea-mente piensa la mayoría de nuestro Foro.
B. La definición federal sobre “funcionario público”
Como se sabe, en nuestra jurisdicción, en casos como el de autos, estamos obligados a dar vigencia a las interpre-taciones del Tribunal Supremo de Estados Unidos que de-limitan el alcance mínimo de la Primera Enmienda de la Constitución federal. Clavell v. El Vocero de P.R., 115 *209D.P.R. 685 (1984). Por ello, debemos examinar las decisio-nes federales pertinentes.
En New York Times Co. v. Sullivan, 376 U.S. 254 (1964), el máximo foro federal resolvió que no es difamatoria la publicación de un informe falso o de comentarios injustifi-cados en relación con la conducta oficial de un funcionario público, a menos que éstos hayan sido hechos mediando malicia real. Sin embargo, en aquella ocasión el referido foro advirtió que, por no estar propiamente ante sí la opor-tunidad para hacerlo, dejaba sin resolver el alcance del concepto “funcionario público” en relación con los diferen-tes niveles o clasificaciones de empleados guberna-mentales. (1) Allí, el Supremo federal resolvió únicamente que, en ese caso, el puesto del demandante como miembro electo de la junta de gobierno de la ciudad de Montgomery, Alabama, lo convertía en “funcionario público”.
Posteriormente en Rosenblatt v. Baer, supra, el Tribunal Supremo federal resolvió que el referido término debe aplicar, como mínimo, a aquellos empleados públicos que tengan, o aparenten tener, un grado de responsabilidad o control sustancial sobre el manejo de los asuntos gubernamentales. Allí se señaló que esa definición respon-día a los intereses reconocidos en New York Times Co. v. Sullivan de proteger el debate vigoroso de controversias públicas y sobre las personas que se encuentran en posicio-nes de influencia en relación con esas controversias. Por otro lado, en Rosenblatt v. Baer, supra, el Supremo federal también advirtió que el interés público general en las cali-ficaciones de todos los empleados gubernamentales, por sí solo, no era suficiente para que se aplicara la clasificación de “funcionario público” a un individuo en particular. Aña-*210dió que, por el contrario, para que se imponga la referida clasificación, el puesto que el individuo en cuestión ocupe tiene que estar revestido de tal importancia real o apa-rente como para que exista un interés público particular en las calificaciones y ejecutorias concretas del servidor pú-blico que lo ostenta. Finalmente, el Supremo federal en Rosenblatt v. Baer, supra, indicó que el puesto del em-pleado gubernamental debe ser de tal naturaleza que el individuo que lo ocupe esté sujeto al escrutinio público como regla general y no como resultado de la información alagadamente difamatoria.
Más recientemente, en Hutchinson v. Proxmire, 443 U.S. 111, 119 esc. 8 (1979), el Tribunal Supremo de Estados Unidos expresó que aunque ese Tribunal no había provisto una definición definitiva de lo que era un “funcionario pú-blico”, era claro que esta categoría no incluía a todos los empleados públicos.
En resumen, bajo los criterios federales aplicables, un empleado gubernamental tiene que considerarse “funcio-nario público”, sujeto a la norma de malicia real de New York Times Co. v. Sullivan, supra, en casos de libelo, si el empleado ocupa un puesto de suficiente importancia pú-blica, de los que tienen o aparentan tener sustancial respon-sabilidad o control sobre el manejo de los asuntos guberna-mentales, de modo tal que esté constantemente sujeto al escrutinio público. No basta sólo ser empleado guberna-mental para que surja la obligación de aplicar la norma de malicia real.
Lo anterior significa que en nuestra jurisdicción, en todo caso de libelo instado por un “empleado público” es impres-cindible realizar una evaluación judicial concreta en cuanto a si el empleado demandante es o no un “funciona-rio público” según la referida definición federal. Es decir, salvo lo que se indicará más adelante, para cumplir con la obligación de dar vigencia a las decisiones pertinentes del Tribünal Supremo federal, en cualquier caso de libelo *211donde el demandante sea un empleado público, es judicial-mente indispensable examinar a fondo las características concretas y específicas del cargo en cuestión y su particular grado de ingerencia en los asuntos públicos para entonces decidir si aplica o no el requisito de malicia real.
Es evidente que la referida evaluación del cargo y las ejecutorias del empleado público demandante requieren que consten ante el foro judicial los hechos corres-pondientes. No se trata de un asunto que pueda adjudi-carse propiamente de modo sumario, o a base de declara-ciones juradas estereotipadas. Por ello, el foro a quo, al desestimar el caso del agente Padilla sin entrar a determi-nar y considerar los hechos particulares sobre su cargo y sus ejecutorias oficiales, cometió un craso error que la ma-yoría de este Tribunal desacertadamente ahora convalida.
C. Las exigencias del Derecho a la reputación y ala intimi-dad bajo la Constitución del Estado Libre Asociado
Las normas del Tribunal Supremo federal sobre el re-quisito de malicia real en casos de difamación de funciona-rios públicos, claro está, no requiere una evaluación judicial de los hechos particulares relativos al cargo y a las ejecutorias del empleado público que demanda si en la ju-risdicción concernida se ha establecido la norma de que los empleados gubernamentales son siempre “funcionarios pú-blicos” a los fines de la ley de difamación. En tal situación, no es necesario examinar los hechos concretos de cada caso. Basta, con que se establezca que el demandante en el caso en cuestión era en efecto un empleado público.
Muchas jurisdicciones estatales norteamericanas(2) pero no todas,(3) han determinado que los agentes del or-*212den público, como regla general, son “funcionarios públi-cos” a los fines de la norma de New York Times Co. v. Sullivan, supra. En Puerto Rico hasta ahora habíamos rechazado tal postura, y habíamos optado más bien por decidir cada caso según sus méritos particulares. La doc-trina que hasta ahora habíamos sustentado era la única que puede válidamente adoptarse en una jurisdicción como la nuestra, en la cual el derecho a la reputación y a la intimidad son preeminentes.
Según hemos resuelto reiteradamente en Puerto Rico, el derecho de “toda persona a protección de ley contra ata-ques abusivos a su honra, a su reputación y a su vida pri-vada o familiar” (Art. II, Sec. 8 de la Carta de Derechos de nuestra Constitución, L.P.R.A., Tomo 1), junto con la ga-rantía de la inviolabilidad de la dignidad del ser humano (Art. II, Sec. 1, Const. E.L.A., supra) son normas funda-mentales que gozan de la más alta jerarquía consti-tucional. Se trata de derechos que no han sido reconocidos en muchas jurisdicciones norteamericanas con el alcance y la jerarquía que tienen en Puerto Rico. Pueblo v. De León Martínez, 132 D.P.R. 746 (1993); Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 59-62 (1986); P.R. Tel Co. v. Martínez, 114 D.P.R. 328, 340 (1983); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978); E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975). De ellos surge la fuente principal de la acción por libelo en nuestra jurisdicción.(4)
*213Por el rango y la jerarquía especial que tienen estos de-rechos fundamentales en nuestro propio ordenamiento ju-rídico, no podemos adoptar indiscriminadamente en Puerto Rico la posición asumida por muchas de las juris-dicciones estatales de que todos los policías son siempre “funcionarios públicos” para efectos de una acción por libelo. La reputación individual de los miembros ordinarios de la Policía de Puerto Rico está comprendida entre aque-llas que nuestra Constitución protege, y merece respeto, conforme los referidos principios constitucionales. Para que las disposiciones fundamentales de nuestra Constitu-ción que protegen a toda persona contra ataques abusivos a su honra, reputación e intimidad tengan algún sentido real, y no sean mera retórica jurídica, no se puede extender la salvaguarda de la doctrina de la malicia real automáti-camente a todos los casos donde esté involucrado cualquier agente del orden público, como lo hizo el foro de instancia en este caso.
Desde la opinión del Tribunal Supremo federal en New York Times Co. v. Sullivan, supra, reiteradamente hemos reconocido que al adjudicar casos que surgen de una acción por difamación y libelo, procede establecer un balance en-tre los intereses protegidos por la libertad de expresión y de prensa, y el interés del ciudadano de proteger su digni-dad, reputación e intimidad. Véanse: Garib Bazain v. Clavell, 135 D.P.R. 475 (1994); Giménez Álvarez v. Silén Maldonado, 131 D.P.R. 91 (1992); Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867 (1992); Oliveras v. Paniagua Diez, 115 D.P.R. 257, 268 (1984); Clavell v. El Vocero de P.R., supra; Torres Silva v. El Mundo, Inc., supra. En diversos contextos hemos insistido en que debe mantenerse un de-licado balance entre estos dos (2) intereses preeminentes, haciendo hincapié en que el grado de responsabilidad re-*214querido para establecer la causa de acción varía de acuerdo con la condición particular de la. persona afectada. Méndez Arocho v. El Vocero de P.R., supra, págs. 876-878; Ocasio v. Alcalde Mun. de Maunabo, 121 D.P.R. 37, 61-62 (1988); González Martínez v. López, 118 D.P.R. 190, 192-193 (1987); Oliveras v. Paniagua Diez, supra, pág. 262; Pueblo v. Olivero Rodríguez, 112 D.P.R. 369 (1982); García Cruz v. El Mundo, Inc., 108 D.P.R. 174 (1978); Torres Silva v. El Mundo, Inc., supra.
En vista de las numerosas decisiones nuestras, aludidas antes, en las cuales hemos afirmado una y otra vez lo im-perioso de la tarea judicial de balancear los derechos fun-damentales contrapuestos en los casos de difamación y li-belo, es nada menos que desconcertante que la mayoría ahora, de un plumazo, decida que no es necesario entrar a considerar concretamente las circunstancias particulares de la persona difamada en el caso de autos. Equivale a dejar sin efecto sub-silentium no sólo una larga serie de precedentes, sino, además, el fundamental esquema nor-mativo que reconoce que en estos casos hay dos derechos básicos contrapuestos que debemos armonizar. Equivale, pues, a echar a un lado la garantía constitucional que le asegura a toda persona que su reputación, intimidad y honra están protegidos. Con la insólita decisión en este caso, se afirma que sólo la libertad de prensa tiene vigencia y ésta se interpreta aquí más allá de lo que requiere la Constitución federal, sin justificación válida alguna.
D. Las exigencias de la libertad de prensa
La normativa establecida en New York Times Co. v. Sullivan, supra, y su progenie persigue hacer viable el debate público vigoroso sobre los asuntos colectivos. Se reconoce en ella un fundamental interés del más alto rango consti-tucional, que nosotros compartimos plenamente, que con-siste en proteger la crítica de la conducta oficial. El libre escrutinio público de la labor del Gobierno es uno de los *215fines de la libertad de expresión y, como tal, es elemento esencial de una sociedad democrática.
En New York Times Co. v. Sullivan, supra, el Supremo federal indicó que para no desalentar la crítica legítima de la conducta oficial, era necesario tolerar incluso los errores candorosos cometidos al expresar dicha crítica (erroneous statements honestly made, id., pág. 278). No es, pues, que exista valor intrínseco alguno que proteger en la crítica falsa, sino que para hacer posible la crítica legítima es me-nester darle un margen de error (breathing space) a los que formulan la crítica gubernamental.
A la luz de estos propósitos de la normativa sobre la malicia real, queda claro por qué el Tribunal Supremo de Estados Unidos no la ha extendido a empleados guberna-mentales de poca jerarquía. De ordinario, cuando se trata de tales empleados, las labores que éstos realizan no están revestidas de un legítimo interés público. Lo mismo puede ocurrir aun cuando se trata de agentes del orden público. Es cierto que muchos de estos agentes, quizás la mayoría, desempeñan labores gubernamentales sustanciales. Tal es el caso de los policías que intervienen a diario con los ciu-dadanos o de los que se enfrentan a los delincuentes. Pero resulta que los agentes del orden público no tienen todos las mismas funciones ni comparten todos labores guberna-mentales de igual importancia pública. Así lo hemos reco-nocido nosotros mismos, aunque en otro contexto. Véase Silva v. Adm. Sistemas de Retiro, 128 D.P.R. 256 (1991). Existen agentes del orden público que realizan labores que no aparejan una responsabilidad pública significativa, como ocurre con los que desempeñan labores corrientes de oficina, tareas administrativas menores, investigaciones rutinarias o servicios de transportación y custodia comunes. Extender la aplicación de la norma de malicia real a estos últimos, que realmente no son personas en posiciones de alguna autoridad o influencia respecto de la cosa pública, le da un poder injustificado a los que se dedi-*216can a la crítica de la conducta oficial. Les permite difamar por negligencia aun a los más humildes empleados públicos. Se crea así un grave riesgo de exponer las repu-taciones y la intimidad, de los que propiamente sólo son ciudadanos comunes y corrientes, a los excesos de la curio-sidad morbosa, de la chismografía, de la patraña, y del comercialismo. La noticia falsa que por negligencia se divulga sobre tales empleados de escasa jerarquía en nada sirve los intereses democráticos protegidos por la libertad de expresión y de prensa. Las ejecutorias de estos emplea-dos menores del Gobierno no involucran el manejo o la con-ducción de los asuntos de la colectividad, por lo que la divulgación de noticias sobre ellos no tiene nada que ver realmente con el libre escrutinio público de la labor gubernamental.
Al darle inmunidad a la difamación de tales empleados de menor jerarquía, como lo hace la mayoría en el caso de autos, no se está viabilizando el vigoroso debate público sobre los asuntos colectivos. Lo único que se viabiliza es la promoción de las muy poderosas y lucrativas empresas pri-vadas que controlan los medios de comunicación social. Se da lugar también a que los hijos, cónyuges y otros familia-res y amigos de los difamados sufran la dolorosa y abru-madora experiencia de ver a un ser querido humillado y vejado no sólo falsa e impunemente, sino, además, sin nin-gún remedio eficaz para rescatar su buen nombre y reputación. Como no puedo hacerme parte de este resul-tado tan injusto y contrario a nuestro propio derecho, disiento.

 En New York Times Co. v. Sullivan, 376 U.S. 254, 283 esc. 23 (1964), el Tribunal Supremo federal se expresó de la manera siguiente:
“We have no occasion here to determine how far down into the lower ranks of government employees the ‘public official’ designation would extend for purposes of this rule, or otherwise to specify categories of persons who would or would not be included.”


 Véanse: Soc. de Gananciales v. López, 116 D.P.R. 112, 116-117 (1986), y casos allí citados; Sanford, Libel and Privacy 2d Sec. 7.2.3.2., págs. 267-272 (Sup. 1994), y casos allí citados; Smolla, Law of Defamation, (CBC) Sec. 2.26, págs. 2-91-2-92 (Sup. 1994), y casos allí citados.


 En dos (2) jurisdicciones se ha resuelto expresamente que ser agente del orden público, por sí solo, no convierte a un individuo en “funcionario público” para fines de la ley de difamación. En ambas, la determinación debe hacerse caso a caso, *212dependiendo del grado de autoridad que tenga el agente o de la importancia particular de su cargo. Véanse: Himango v. Prime Time Broadcasting, 680 P.2d 432 (Wash. 1984); McCusker v. Valley News, 428 A.2d 493 (1981).


 La acción por difamación o libelo en nuestra jurisdicción tiene (3) fuentes: la Sec. 8 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1; la Ley de Libelo y Calumnia, Ley de 19 de febrero de 1902 (32 L.P.R.A. see. 3141 et seq.) y el Art. 1802 de nuestro Código Civil, 31 L.P.R.A. sec. 5141. Véanse: Ojeda v. El Vocero de P.R., 137 D.P.R. 315 (1994); Soc. de Gananciales v. El Vocero de P.R., 135 D.P.R. 122 (1994); Giménez Álvarez v. Silén Maldonado, 131 D.P.R. 91 (1992); Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867 (1992); González Martínez v. López, 118 D.P.R. 190 (1987); Clavell v. El Vocero de P.R., 115 D.P.R. 685 (1984); Oliveras v. Paniagua Diez, 115 D.P.R. 257 (1984); Torres Silva v. El Mundo, Inc., 106 D.P.R. 415 (1977); Cortés Portalatín v. Hau Colón, 103 D.P.R. 734 (1975); Romany v. El Mundo, 89 D.P.R. 604 (1963).
*213para una explicación de la interacción entre estas fuentes y por qué la Ley de Libelo y Calumnia ha perdido gran parte de su importancia en relación con las otras dos (2) fuentes mencionadas, véase Ojeda v. El Vocero de P.R., supra, pág. 326 esc. 7.